Exhibit 10.1

THIRD AMENDMENT

TO THE

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This THIRD AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of November 10, 2009 (this “Amendment”), is among:

(i) CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);

(ii) GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin” and,
together with the Seller, the “Seller Parties” and each, a “Seller Party”);

(iii) RANGER FUNDING COMPANY LLC (“Ranger”), as a Conduit;

(iv) BANK OF AMERICA, N.A. (“BofA”), as the Related Financial Institution for
Ranger and as the Managing Agent for Ranger’s Purchaser Group;

(v) WINDMILL FUNDING CORPORATION (“Windmill”), as a Conduit;

(vi) THE ROYAL BANK OF SCOTLAND PLC (as successor to ABN AMRO Bank N.V.)
(“RBS”), as the Related Financial Institution for Windmill and as the Managing
Agent for Windmill’s Purchaser Group;

(vii) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit;

(viii) CALYON NEW YORK BRANCH (“Calyon”), as the Related Financial Institution
for Atlantic and as the Managing Agent for Atlantic’s Purchaser Group;

(ix) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit; and

(x) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as the
Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent (in such capacity, the “Agent”).

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto are parties to that certain Third Amended and
Restated Receivables Purchase Agreement, dated as of November 19, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”);

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is amended as follows:

(a) The following new defined terms and definitions thereof are added to Exhibit
I to the Receivables Purchase Agreement in appropriate alphabetical order:

“Contractual Dilution Reserve” means, as of any date of determination and with
respect to the Receivables of any Obligor, the aggregate amount of any reserves
or liabilities maintained on the Seller’s books and records in accordance with
generally accepted accounting principles and the Credit and Collection Policy
for, or in anticipation of, volume rebates, flat fee rebates,
performance-to-plan rebates, cost-plus-zero program rebates or similar rebates
affecting or to affect the Receivables of such Obligor as reported on (i) prior
to the Amortization Date, the most recently delivered Monthly Report, Weekly
Report or Daily Report, as the case may be, or (ii) at any time on or after the
Amortization Date, as reported on the last Monthly Report, Weekly Report or
Daily Report delivered prior to the Amortization Date.

“Excluded Contractual Dilution” means any amounts that would otherwise be
included in clause (i)(x) of “Deemed Collections” that result from volume
rebates, flat fee rebates, performance-to-plan rebates, cost-plus-zero program
rebates or similar rebates affecting the Receivables of any Obligor during any
period solely to the extent that such amounts do not, in the aggregate, exceed
the Contractual Dilution Reserve for such Obligor and such period; provided,
however, that on and after the Amortization Date, “Excluded Contractual
Dilution” shall mean any amounts that would otherwise be included in clause
(i)(x) of “Deemed Collections” that result from volume rebates, flat fee
rebates, performance-to-plan rebates, cost-plus-zero program rebates or similar
rebates affecting the Receivables of any Obligor since the Amortization Date
solely to the extent that such amounts do not, in the aggregate, exceed the
Contractual Dilution Reserve for such Obligor and determined pursuant to clause
(ii) of “Contractual Dilution Reserve”.

(b) The definition of “Deemed Collections” set forth in Exhibit I of the
Receivables Purchase Agreement is replaced in its entirety with the following:

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
defective or rejected goods or services, any discount or any negative adjustment
or otherwise by Seller (other than cash Collections on account of the
Receivables); provided, however, that this clause (i)(x) shall exclude any
Excluded Contractual Dilutions, or (y) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable or (iii) any Receivable is restructured into a Note Receivable.

(c) The definition of “Liquidity Termination Date” set forth in Exhibit I of the
Receivables Purchase Agreement is amended by replacing the date “November 12,
2009” where it appears therein with the date “November 9, 2010”.

(d) The definition of “Net Receivables Balance” set forth in Exhibit I of the
Receivables Purchase Agreement is replaced in its entirety with the following:

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Receivables that are Eligible Receivables at such time reduced by (i) the
aggregate amount by which the Outstanding Balance of all Receivables that are
Eligible Receivables of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor and (ii) the aggregate Contractual Dilution
Reserves for all Eligible Receivables of all Obligors.

 

2



--------------------------------------------------------------------------------

(e) The wiring instructions for Victory Receivables Corporation set forth in
Schedule A of the Receivables Purchase Agreement are replaced in their entirety
with the following:

TO: DEUTSCHE BANK TRUST COMPANY AMERICAS, NEW YORK, NY

ABA NO.: 021-001-033

A/C NO.: 01-41-9647

BENEFICIARY: TRUST AND SECURITIES SERVICES

PAYMENT DETAILS: PORT VICTORY.20

Ref: VICTORY RECEIVABLES / CARDINAL HEALTH

SECTION 2. Representations and Warranties.

On the date hereof, each Seller Party and the Performance Guarantor hereby
represents and warrants (as to itself) to the Purchasers, the Managing Agents,
the Agent and, in the case of the representations and warranties made by the
Performance Guarantor, the Seller that:

(a) after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event;

(b) after giving effect to this Amendment, the representations and warranties of
such Person set forth in the Receivables Purchase Agreement and each other
Transaction Document are true and correct as of the date hereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date); and

(c) this Amendment constitutes the valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms.

SECTION 3. Conditions to Effectiveness.

This Amendment shall become effective as of the date hereof upon satisfaction of
all the following conditions precedent:

(a) receipt by the Agent of counterparts of this Amendment, duly executed by
each of the parties hereto;

(b) receipt by each Financial Institution of such Financial Institution’s
“Amendment Fee” paid in full in accordance with Amendment Fee Letter dated the
date hereof and by and among the parties hereto; and

(c) receipt by each Conduit (or its Managing Agent on its behalf), to the extent
required under the documents governing such Conduit’s Commercial Paper program,
of confirmations from each applicable Rating Agency that this Amendment and the
transactions contemplated hereby will not cause such Rating Agency to reduce or
withdraw its rating (if any) on such Conduit’s Commercial Paper.

SECTION 4. Counterparts; Delivery.

This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, and each counterpart shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 5. Effect of Amendment; Ratification.

Except as specifically amended hereby, the Receivables Purchase Agreement is
hereby ratified and confirmed in all respects, and all of its provisions shall
remain in full force and effect. After this Amendment becomes effective, all
references in the Receivables Purchase Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Receivables
Purchase Agreement, shall be deemed to be references to the Receivables Purchase
Agreement as amended hereby. This Amendment shall not be deemed to expressly or
impliedly waive, amend, or supplement any provision of the Receivables Purchase
Agreement other than as specifically set forth herein.

SECTION 6. GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 7. Section Headings.

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or the
Receivables Purchase Agreement or any provision hereof or thereof.

[Signatures pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CARDINAL HEALTH FUNDING, LLC,

as Seller

By:  

    /s/ Lloyd Fort

Name:   Lloyd Fort Title:   President

GRIFFIN CAPITAL, LLC,

as Servicer

By:  

    /s/ Lloyd Fort

Name:   Lloyd Fort Title:   President

RANGER FUNDING COMPANY LLC,

as a Conduit

By:  

    /s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

BANK OF AMERICA, N.A.,

as Related Financial Institution for Ranger

By:  

    /s/ William Van Beek

Name:   William Van Beek Title:   Principal

BANK OF AMERICA, N.A.,

as Managing Agent for Ranger’s Purchaser Group

By:  

    /s/ William Van Beek

Name:   William Van Beek Title:   Principal

WINDMILL FUNDING CORPORATION,

as a Conduit

By:  

    /s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

5



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Related Financial Institution for Windmill

      By: RBS Securities Inc., as agent By:  

    /s/ David Viney

Name:   David Viney Title:   Managing Director

THE ROYAL BANK OF SCOTLAND PLC,

as Managing Agent for Windmill’s Purchaser Group

      By: RBS Securities Inc., as agent By:  

    /s/ David Viney

Name:   David Viney Title:   Managing Director

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit

By:  

    /s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

    /s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

CALYON NEW YORK BRANCH,

as Related Financial Institution for Atlantic

By: :  

    /s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

    /s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

CALYON NEW YORK BRANCH,

as Managing Agent for Atlantic’s Purchaser Group

By: :  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

6



--------------------------------------------------------------------------------

By:  

    /s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

VICTORY RECEIVABLES CORPORATION,

as a Conduit

By:  

    /s/ Frank B. Bilotta

Name:   Frank B. Bilotta Title:   President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,

as Related Financial Institution for Victory

By:  

    /s/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,

as Managing Agent for Victory’s Purchaser Group

By:  

    /s/ Aditya Reddy

Name:   Aditya Reddy Title:   VP & Manager

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,

as Agent

By:  

    /s/ Aditya Reddy

Name:   Aditya Reddy Title:   VP & Manager

 

7